Citation Nr: 0623319	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 50 percent 
from August 2, 2001 and a rating in excess of 70 percent from 
October 12, 2004 for the service connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).

The veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability; accordingly, this issue is 
referred to the RO for appropriate consideration.

The issue of entitlement to an initial rating in excess of 50 
percent from August 2, 2001 and a rating in excess of 70 
percent from October 12, 2004 for the service connected post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to acoustic trauma both during 
and following military service.

3.  The veteran does not currently suffer from right ear 
hearing loss for VA adjudication purposes.

4.  The medical record initially showed the presence of left 
ear hearing loss in 2003, more than 30 years after discharge 
from active duty.

5.  The veteran does not currently suffer from left ear 
hearing loss that is attributable to injury or disease in 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the August 1969 
separation examination are silent regarding complaints, 
findings, or diagnoses of bilateral hearing loss.  

The veteran's DD Form 214 shows that he received the Combat 
Action Ribbon and Rifle Marksman Badge.

The veteran filed the current claim indicating that he had 
been exposed to acoustic trauma that had affected his hearing 
while serving in Vietnam.

On VA audiology examination in December 2003, the veteran 
reported first noticing his loss of hearing four years 
before.  The veteran had a history of unprotect acoustic 
trauma both in service and after service.  After service he 
worked on die and press machines without ear protection until 
hearing protection was provided.  Upon evaluation, the 
diagnosis was mild sensorineural hearing loss of the right 
ear and moderate sensorineural hearing loss of the left ear.  
It was opined that it was not at least as likely as not that 
hearing loss was service connected due to a history of 
exposure to factory noise and the fact that the veteran first 
noticed loss of hearing four years before.

An April 2005 statement from the veteran's daughter indicates 
that she remembered her father having a hearing loss for as 
long as she could remember.  

On VA examination in May 2005, a history of noise exposure in 
service and after service as a civilian working in a factory 
for a number of years without ear protection was reported.  
The diagnoses were mild high frequency hearing loss 
bilaterally.  While it was noted that right ear hearing was 
not clinically normal, hearing thresholds did not meet the 
criteria for disability under VA regulations.  The veteran 
noted that he had misunderstood the question on the last VA 
examination and he now claimed hearing loss since service.  
The examiner noted that the conflicting statements raised the 
question of credibility.  At the time of service separation, 
hearing was normal and the veteran did not report a hearing 
problem.  And 35 years later, the veteran only had a mild 
high frequency loss.  Considering that the veteran was 
exposed to acoustic trauma at work for part of the 35 years, 
it was opined that it was not likely that the veteran had a 
ratable hearing loss at separation and it was not as likely 
as not that the veteran's current hearing loss was related to 
service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  

Where a veteran served 90 days or more and an organic disease 
of the central nervous system (high frequency hearing loss) 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Alternatively, under 38 C.F.R. § 3.303(b) (2005), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2005)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that he currently suffers from 
bilateral hearing loss that is the result of exposure to 
acoustic trauma during service.  The evidence does not 
support this claim.

The veteran's DD Form 214 shows that he received the Combat 
Action Ribbon and Rifle Marksman Badge.  As such, he was 
exposed to significant levels of noise during his military 
service.  In view of the uncontested circumstances regarding 
the nature of the veteran's military experiences, the Board 
accepts that he was exposed to acoustic trauma during 
service.

With regard to the right ear, while VA audiology evaluations 
in December 2003 and May 2005 revealed evidence of mild 
sensorineural hearing loss, the audiometric findings do not 
meet the criteria for hearing loss under 38 C.F.R. § 3.385 as 
there is no evidence that the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 
decibels or greater; or that the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz was 26 decibels or greater; or that speech recognition 
scores using the Maryland CNC Test were less than 94 percent.  
Thus, for VA adjudication purposes, the veteran's level of 
right ear hearing impairment is not considered to be a 
disability.  In the absence of competent evidence to 
establish the current presence of a claimed disability, there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
a result, the preponderance of the evidence is against the 
veteran's claim of service connection for hearing loss of the 
right ear.

With regard to the left ear, the service medical records do 
not include complaints, findings, or diagnoses of hearing 
loss.  In fact, the veteran's hearing was normal on the 
August 1969 separation examination.  Moreover, left ear 
hearing loss was initially diagnosed in 2003, more than 30 
years after separation from service.  There is no competent 
medical evidence that would establish a nexus between disease 
or injury during service and the eventual manifestation of 
left ear hearing loss many years later.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current left ear hearing loss and his exposure to acoustic 
trauma during service.  In this regard, there are two VA 
medical opinions of record.  The Board has the duty to assess 
the credibility and weight to be given the evidence.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

The VA examiners who performed the December 2003 and May 2005 
audiological examinations both reviewed the veteran's entire 
medical history and claims folder.  A review of the report of 
examinations shows that the veteran's service and post 
service medical records were accurately recounted.  It was 
noted that the veteran was exposed to acoustic trauma during 
service and after service when he worked in a factory without 
hearing protection for a number of years. 

Based on this evidence, it was opined by both VA examiners 
that it was not likely that the veteran's current left ear 
hearing loss was the result of noise exposure during service.  
In support of this opinion, the December 2003 examiner 
highlighted the fact that the veteran had post service noise 
exposure and that the veteran first noticed hearing loss four 
years before.  The examiner in May 2005 highlighted the fact 
that the veteran's hearing was normal on service separation, 
that the veteran did not report hearing loss at service 
separation, and that he only suffered from mild hearing loss 
35 years after separation.  Also highlighted was the fact 
that the veteran was exposed to acoustic trauma after 
service.  The VA nexus opinions are well reasoned and they 
are supported by the evidence of record.  Moreover, there is 
no medical evidence or opinion to the contrary.

The only evidence which would support the veteran's claim is 
found in his statements and a statement from his daughter.  
Case law dictates that lay individuals may not render medical 
nexus opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The lay statements therefore are not probative of 
the issue before the Board; that is, whether current left ear 
hearing loss is related to service.  As a result, the Board 
will not place any significant probative weight on the lay 
evidence of record in relation to the etiology of the 
veteran's current hearing loss. 

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for left 
ear hearing loss.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in August 2003 prior to the initial unfavorable AOJ 
decision in January 2004.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in August 2003 as well as the 
statement of the case in March 2005 and a supplemental 
statement of the case in May 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's service medical records 
have been obtained and all post service VA treatment records 
have been obtained.  The veteran has not requested a personal 
hearing in support of his claim.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran has been 
afforded two VA audiology examinations which contain nexus 
opinions.  As a result, the Board finds that the evidence 
currently of record is adequate to fully and fairly evaluate 
the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another VA examination or obtaining 
another VA medical opinion.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
higher initial ratings for the service connected PTSD.

By rating decision in May 2002, entitlement to service 
connection for PTSD was granted and a 30 percent evaluation 
was assigned effective from the August 2, 2001 date of claim.  
The veteran submitted a timely notice of disagreement (NOD) 
in August 2002 requesting the assignment of a higher initial 
disability evaluation for PTSD.  By rating decision in 
January 2004, a 50 percent rating was assigned for PTSD 
effective from the August 2, 2001 date of claim.  

Upon review of the record, it is clear that the RO improperly 
construed the veteran's August 2002 NOD as requesting no more 
than a 50 percent evaluation.  To the contrary, the veteran 
expressed his general dissatisfaction with the 30 percent 
rating without indicating that he would be satisfied with a 
50 percent rating.  The veteran's discussion of the 50 
percent rating criteria cannot reasonably be construed under 
all of the circumstances of this case as an express and clear 
intent to limit his appeal to a 50 percent rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

Accordingly, the Board finds that the veteran filed a timely 
NOD expressing his intent to seek the maximum benefit allowed 
by law and regulation (here a 100 percent evaluation for 
PTSD), and, therefore, pursuant to 38 C.F.R. § 20.200 (2005), 
the RO must provide the veteran with a statement of the case 
dealing with the issue of whether a higher initial rating is 
warranted for the service connected PTSD.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  (When an NOD is filed, the 
Board should remand, rather than refer the issue to the RO 
for the issuance of a statement of the case.)  

Accordingly, the case is REMANDED for the following action:

With regard to the May 2002 rating 
decision granting entitlement to service 
connection for PTSD, the veteran should 
be provided with a statement of the case 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1).  In 
particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


